Name: 93/362/EEC: Decision of the Council and the Ministers for Health, meeting within the Council of 27 May 1993 concerning the continuation in 1994 of the 1990 to 1994 action plan in the context of the 'Europe against Cancer' programme
 Type: Decision
 Subject Matter: management;  health;  economic policy
 Date Published: 1993-06-22

 Avis juridique important|41993D036293/362/EEC: Decision of the Council and the Ministers for Health, meeting within the Council of 27 May 1993 concerning the continuation in 1994 of the 1990 to 1994 action plan in the context of the 'Europe against Cancer' programme Official Journal L 150 , 22/06/1993 P. 0043 - 0043DECISION OF THE COUNCIL AND THE MINISTERS FOR HEALTH, MEETING WITHIN THE COUNCIL of 27 May 1993 concerning the continuation in 1994 of the 1990 to 1994 action plan in the context of the 'Europe against Cancer` programme (93/362/EEC)THE COUNCIL AND THE MINISTERS FOR HEALTH, MEETING WITHIN THE COUNCIL, Having regard to the Treaties establishing the European Communities, Having regard to Article 2 (2) of the Decision of 17 May 1990 adopting a 1990 to 1994 action plan in the context of the 'Europe against Cancer` programme, Whereas a report on the evaluation of the effectiveness of action undertaken in the context of the 'Europe against Cancer` programme (1987 to 1992) has been submitted by the Commission; Whereas it is advisable, without prejudice to the planned evaluation of the action undertaken on the basis of that report, to continue that action until the conclusion of the current action plan; Whereas regard should be had to the amount of the appropriations entered in the general budget in 1993 for the execution of the aforementioned plan; Whereas it is advisable to provide sufficient budget funds for the 1994 financial year in order to maintain an activity comparable in size and nature to that conducted during previous years, HAVE DECIDED AS FOLLOWS: Sole Article The overall amount of the Community contribution estimated necessary for the duration of the 1990 to 1994 action plan shall be raised from ECU 50 million to ECU 55 million. Done at Brussels, 27 May 1993. The President T. LUND